          Case 5:18-cv-06164-EJD Document 26 Filed 12/11/18 Page 1 of 31




1    Clayeo C. Arnold, California SBN 65070
     carnold@justice4you.com
2
     Joshua H. Watson, California SBN 238058
3    jwatson@justice4you.com
     CLAYEO C. ARNOLD, A
4    PROFESSIONAL LAW
     CORPORATION
5    865 Howe Avenue
     Sacramento, California 95825
6
     T: 916-777-7777
7    F: 916-924-1829

8    MORGAN & MORGAN                                 MORGAN & MORGAN
     COMPLEX LITIGATION GROUP                        COMPLEX LITIGATION GROUP
9    John A. Yanchunis (Pro Hac Vice Forthcoming)    Jean S. Martin (Pro Hac Vice Forthcoming)
     jyanchunis@ForThePeople.com                     jeanmartin@ForThePeople.com
10
     Ryan J. McGee (Pro Hac Vice Forthcoming)        2018 Eastwood Road, Suite 225
11   rmcgee@ForThePeople.com                         Wilmington, NC 28403
     Jonathan B. Cohen                               T: 813-559-4908
12   jcohen@ForThePeople.com                         F: 813-222-4795
     201 N. Franklin Street, 7th Floor
13
     Tampa, Florida 33602
14   T: 813-223-5505
     F: 813-223-5402
15
                           UNITED STATES DISTRICT COURT
16                       NORTHERN DISTRICT OF CALIFORNIA
17
     MATT MATIC, an individual and California   CASE NO. 5:18-cv-06164-EJD
18
     Resident, and ZAK HARRIS, an individual
19   and Florida Resident,                      FIRST AMENDED CLASS ACTION
                                                COMPLAINT
20                       Plaintiffs,

21                                              JURY TRIAL DEMANDED
     v.
22                                                  (1)   UCL – Unlawful Business Practice
     GOOGLE, LLC, and ALPHABET, INC.,
                                                    (2)   UCL – Unfair Business Practice
23
                         Defendants                 (3)   Negligence
24                                                  (4)   Invasion of Privacy
                                                    (5)   Breach of Confidence
25                                                  (6)   California’s Customer Records Act
26

27

28



                              First Amended Class Action Complaint
             Case 5:18-cv-06164-EJD Document 26 Filed 12/11/18 Page 2 of 31




1                                                    TABLE OF CONTENTS
2    I.       SUMMARY OF THE CASE............................................................................................... 1
3    II.      JURISDICTION AND VENUE .......................................................................................... 2
4    III.     PARTIES .............................................................................................................................. 2
5             A.         Plaintiffs ..................................................................................................................... 2
6             B.         Defendants ................................................................................................................. 3
7    IV.      FACTUAL BACKGROUND .............................................................................................. 3
8             A.         Google’s Inadequate Data Security Allows the Massive Leak of Users’
                         Personal Information .................................................................................................. 3
9
              B.         Defendants Make A Business Decision Not To Disclose The First Data
10                       Leak............................................................................................................................ 6
11            C.         Defendants Announce the Second Data Leak ............................................................ 7
12            D.         Personal Information is Very Valuable on the Black Market .................................... 8
13   V.       CLASS ACTION ALLEGATIONS ................................................................................. 10
14   VI.      CLAIMS ALLEGED ON BEHALF OF ALL CLASSES .............................................. 16
15            First Claim for Relief ......................................................................................................... 16
16            Second Claim for Relief ..................................................................................................... 18
17            Third Claim for Relief ....................................................................................................... 21
18            Fourth Claim for Relief ..................................................................................................... 23
19            Fifth Claim for Relief......................................................................................................... 24
20   VII.     ADDITIONAL CLAIMS ALLEGED ON BEHALF OF THE
                CALIFORNIA SUBCLASS ONLY............................................................................ 25
21
              Sixth Claim for Relief ........................................................................................................ 25
22
     VIII.    PRAYER FOR RELIEF.................................................................................................... 28
23
     IX.      JURY TRIAL DEMANDED ............................................................................................. 28
24

25

26

27

28

                                                           i
                                            First Amended Class Action Complaint
             Case 5:18-cv-06164-EJD Document 26 Filed 12/11/18 Page 3 of 31




1              For their Amended Class Action Complaint, Plaintiffs Matt Matic and Zak Harris, on

2    behalf of themselves and all others similarly situated, allege the following against Defendant

3    Google, LLC (“Google”) and Defendant Alphabet, Inc. (“Alphabet”), based on personal

4    knowledge as to Plaintiffs and Plaintiffs’ own acts and on information and belief as to all

5    other matters based upon, inter alia, the investigation conducted by and through Plaintiffs’

6    undersigned counsel:

7                                          SUMMARY OF THE CASE

8              1.       Launched in June 2011, Google+ (or Google Plus) is a social network owned

9    and operated by Google for consumers with Google accounts. Google+ facilitates the sharing

10   of information, photographs, weblinks, conversations, and other shared content similar in

11   many respects to the Facebook news feed or Twitter stream.

12             2.       Google+ was created as Google’s answer and rival to Facebook, but is widely

13   seen as one of Google’s biggest failures.1

14             3.       As part of the sign up process and as a consequence of interacting with the

15   network, users of Google+ create, maintain, and update profiles containing significant

16   amounts of Personal Information, including their names, birthdates, hometowns, addresses,

17   locations, interests, relationships, email addresses, photos, and videos, amongst others,

18   referred to herein as “Personal Information.”

19             4.       When you add a contact to your Google+ account, you assign that person to

20   one or more “circles”, which is a way of categorizing or organizing contacts.

21             5.       Google+ users determine privacy settings for content, allowing content to be

22   shared with the public or with only those in designated circles.

23             6.       This case involves two data leaks Google and Alphabet announced: the first

24   on October 8, 2018, wherein the Personal Information of up to 500,000 users was exposed

25   (the “First Data Leak”); and the second on December 10, 2018, wherein the Personal

26   Information of up to 52.5 million users was exposed (the “Second Data Leak”) (collectively,

27   1
         THE WALL STREET JOURNAL, Google Exposed User Data, Feared Repercussions of Disclosing to Public
         (October     8,    2018),   https://www.wsj.com/articles/google-exposed-user-data-feared-repercussions-of-
28       disclosing-to-public-1539017194? (last visited October 8, 2018).

                                                     1
                                      First Amended Class Action Complaint
          Case 5:18-cv-06164-EJD Document 26 Filed 12/11/18 Page 4 of 31




1    the “Data Leaks”). Upon information and belief, both Data Breaches resulted from the same

2    software glitch that gave third-party application developers access to private Google+ profile

3    data between 2015 and March 2018.

4           7.      While this information was supposed to be protected, and shared only with

5    expressed permissions and limitations, Defendants allowed third-party application developers

6    to improperly collect the Personal Information of up to 53 million Google+ users.

7           8.      This Amended Class Action Complaint is filed on behalf of all persons in the

8    United States, described more fully in the following sections, whose Personal Information

9    was compromised in the Data Breaches.

10                                  JURISDICTION AND VENUE

11          9.      This Court has jurisdiction over this action pursuant to the Class Action

12   Fairness Act (“CAFA”), 28 U.S.C. § 1332(d), because the aggregate amount in controversy

13   exceeds $5,000,000, exclusive of interests and costs, there are more than 100 class members,

14   and at least one class member is a citizen of a state different from Defendants. The Court also

15   has supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.

16          10.     Venue is proper under 28 U.S.C. § 1391(c) because Defendants are

17   corporations that do business in and are subject to personal jurisdiction in this District. Venue

18   is also proper because a substantial part of the events or omissions giving rise to the claims in

19   this action occurred in or emanated from this District, including the decisions made by

20   Defendants’ governance and management personnel that led to the data leak and the decision

21   not to disclose the leak. Further, Google’s Terms of Service governing users in the United

22   States provides for venue in the Northern District of California for all claims arising out of

23   Plaintiffs’ relationship with Google.

24                                             PARTIES

25   A.     Plaintiffs

26          11.      Plaintiff Matt Matic is a resident and citizen of California. Plaintiff Matic

27   opened a Google+ account and has used it for many years. Plaintiff Matic also uses a Gmail

28

                                                 2
                                 First Amended Class Action Complaint
             Case 5:18-cv-06164-EJD Document 26 Filed 12/11/18 Page 5 of 31




1    account for his primary email. Through the opening and use of these accounts, Plaintiff

2    Harris has entrusted Google with his Personal Information for all relevant time periods.

3              12.     Plaintiff Zak Harris is a resident and citizen of Florida. Plaintiff Harris opened

4    a Google+ account and used it since the inception of the platform. Plaintiff Harris also uses a

5    Gmail account for email. Through the opening and use of these accounts, Plaintiff Harris has

6    entrusted Google with his Personal Information for all relevant time periods.

7    B.        Defendants

8              13.     Defendant Google, LLC (“Google”), is a Delaware corporation with its

9    principal headquarters in Mountain View, California.

10             14.     Defendant Alphabet, Inc. (“Alphabet”), is a Delaware corporation with its

11   principal headquarters in Mountain View, California. Alphabet is a public holding company

12   formed in a corporate reorganization by Google. Through the corporate restructuring,

13   Defendant Google is now a direct, wholly owned subsidiary of Defendant Alphabet. 2

14                                        FACTUAL BACKGROUND

15   A.        Google’s Inadequate Data Security Allows the Massive Leak of Users’ Personal
               Information
16
               15.     Google’s Terms of Service make it clear that Google collects information
17
     from its users.3 But at all relevant times, Google has maintained a Privacy Policy advising its
18
     users that: “When you use our services, you’re trusting us with your information. We
19
     understand this is a big responsibility and work hard to protect your information and put you
20
     in control.”4 Further, Google represents that “We’ll share Personal Information outside of
21
     Google when we have your consent.”5
22

23

24
     2
25       Google, Inc., Form 8-K, U.S. Securities and Exchange Commission (August 10, 2015),
         https://www.sec.gov/Archives/edgar/data/1288776/000128877615000039/a20150810form8-k.htm             (last
         visited October 8, 2018).
26   3
         Google, Terms of Service (October 25, 2017), https://policies.google.com/terms?hl=en&gl=ZZ (last visited
         October 8, 2018).
27   4
         Google, Privacy Policy (May 25, 2018) (emphasis added), https://policies.google.com/privacy (last visited
         October 8, 2018).
28   5
         Id. (emphasis added).

                                                      3
                                      First Amended Class Action Complaint
          Case 5:18-cv-06164-EJD Document 26 Filed 12/11/18 Page 6 of 31




1           16.     Google represents to its users that:

2                      a. “You have choices regarding the information we collect and how it's

3                          used.”6

4                      b. “We’ll ask for your consent before using your information for a

5                          purpose that isn’t covered in this Privacy Policy.”7

6                      c. “We’ll ask for your explicit consent to share any sensitive Personal

7                          Information.”8

8           17.     And importantly for the Data Breaches, Google represents to its users they can

9    “[c]ontrol whom you share information with through your account on Google+.”9

10          18.     Despite these representations, Google’s lax approach to data security resulted

11   in the Data Leaks affecting approximately 53 million Google+ users over a period of at least

12   3 years (the “2018 Data Leaks”).

13          19.     On October 8, 2018, Alphabet announced that it would be permanently

14   shutting down the consumer functionality of Google+.10 Along with this announcement,

15   Alphabet disclosed that a “software glitch” had allowed outside application (also “app”)

16   vendors access to private Google+ profile data between 2015 and March 2018.

17          20.     Google+ users may allow third party applications to access their private

18   profile data. A “glitch” or “bug” in the Application Program Interfaces (“API”) allowed the

19   third party app to access the personal profile data of other Google+ users within the

20   authorized user’s circles.

21

22

23

24

25
     6
        Id.
26   7
        Id.
     8
        Id. (emphasis added).
27   9
        Id.
     10
        THE WALL STREET JOURNAL, Google Exposed User Data, Feared Repercussions of Disclosing to Public,
28      supra fn. 1.

                                                  4
                                  First Amended Class Action Complaint
             Case 5:18-cv-06164-EJD Document 26 Filed 12/11/18 Page 7 of 31




1               21.     The access allowed through this “glitch” is shown in the following

2    illustration11:

3

4

5

6

7

8

9

10

11

12              22.     Immediately, the First Data Leak drew comparisons to Facebook’s leak of
13   user information to Cambridge Analytica and other third party app developers.12
14              23.     Given that Google+ was launched to challenge Facebook, the recent data
15   security incidents suffered by Facebook users should have made Defendants more sensitive
16   to the necessary protection of Google+ users’ data. Instead, Defendants allowed this
17   vulnerability for the First Data Leak in its system to endure for nearly 3 years, all the while
18   leaking private information to unauthorized third parties.
19              24.     Worse, after discovery of this vulnerability in the Google+ platform,
20   Defendants kept silent for at least 7 months, making a calculated decision not to inform users
21   that their Personal Information was compromised, further compromising the privacy of
22   consumers‘ information and exposing them to risk of identity theft or worse.
23              25.     Defendants advised that at least 438 third party applications may have used
24   the API related to the First Data Leak and been allowed unauthorized access to Google+
25   users’ data for nearly 3 years.13
26
     11
          Id.
27   12
           Id. See also, https://www.washingtonpost.com/news/the-switch/wp/2018/04/04/facebook-said-the-personal-
          data-of-most-its-2-billion-users-has-been-collected-and-shared-with-outsiders/?utm_term=.57902e5f3d98
28        (last visited October 8, 2018).

                                                      5
                                      First Amended Class Action Complaint
          Case 5:18-cv-06164-EJD Document 26 Filed 12/11/18 Page 8 of 31




1            26.     Because the API logs are designed to keep historical data for only 2 weeks,

2    Defendants were unable to tell exactly how many users may have had their information

3    compromised during this 3 year period.14

4            27.     Although Defendants initially reported that only up to 500,000 users were

5    affected, Plaintiffs’ gravest concerns proved true when Defendants announced the Second

6    Data Leak, which concerned similar-if-not-identical API, and exposed the Personal

7    Information of approximately 52.5 million Google+ users, bringing the total to 53 million

8    Google+ users.15

9            28.     Although Defendants represent that the Second Data Leak existed from

10   November 7, 2018, through November 13, 2018, Defendants provide few details and still

11   intend to operate the clearly bug-ridden and unsecure Google+ platform until April 2019.16

12           29.     This case involves the absolute and intentional disregard with which

13   Defendants have chosen to treat the Personal Information of users who utilize the Google+

14   social media platform. While this information was supposed to be protected and shared only

15   with expressed permissions, Defendants, without authorization, exposed that information to

16   third parties through lax and non-existent data safety and security policies and protocols.

17   B.      Defendants Make A Business Decision Not To Disclose The First Data Leak

18           30.     Even more serious and alarming, when Alphabet announced the First Data

19   Leak, it made the startling revelation that they had discovered and “fixed” the security

20   vulnerability in March 2018, an astonishing 7 months before the announcement.17

21           31.     It has been reported that, faced with the news of this massive First Data Leak,

22   Defendants made a calculated business decision, with the knowledge of Chief Executive

23
     13
24       ZD Net, Google Shuts Down Google+ After API Bug Exposed Details For Over 500,000 Users (October 8,
        2018),https://www.zdnet.com/article/google-shuts-down-google-after-api-bug-exposed-details-for-over-
25      500000-users/ (last visited October 8, 2018).
     14
        Id.
     15
         Statt and Brandom, Google will shut down Google+ four months early after second data leak (Dec. 10,
26
        2018)https://www.theverge.com/platform/amp/2018/12/10/18134541/google-plus-privacy-api-data-leak-
        developers
27   16
        Id.
     17
        THE WALL STREET JOURNAL, Google Exposed User Data, Feared Repercussions of Disclosing to Public,
28      supra fn. 1.

                                                   6
                                   First Amended Class Action Complaint
           Case 5:18-cv-06164-EJD Document 26 Filed 12/11/18 Page 9 of 31




1    Sundar Pichai, that disclosure of the First Data Leak might invite “regulatory interest” similar

2    to what Facebook faced in the wake of the Cambridge Analytica debacle.18

3            32.      Incredibly, Defendants chose to protect themselves from potential

4    governmental inquiry rather than protect the Personal Information of its users and advise

5    them that their Personal Information had been exposed in the First Data Leak to unauthorized

6    third parties.

7            33.      Defendants withheld the information of the First Data Leak from its users and

8    the public until it made the decision to shut down the Google+ service for consumers in

9    August 2019—approximately 10 months following the First Data Leak announcement.

10           34.      In every turn, Defendants put their own business interests ahead of the privacy

11   interests of Google+ users causing harm to Plaintiffs and Class members.

12   C.      Defendants Announce the Second Data Leak

13           35.      In the wake of the increased attention from the First Data Leak in October

14   2018, Defendants still operated the Google+ service, continuing to collect users’ Personal

15   Information, with plans to shut the Google+ service down in August 2019.

16           36.      Approximately one month following the First Data Leak, Defendants

17   permitted the Second Data Leak to persist from November 7, 2018, through November 13,

18   2018, when Defendants allegedly identified and fixed vulnerabilities that again permitted

19   unauthorized third parties to access and aggregate users’ Personal Information.19

20           37.      This Second Data Leak, however, resulted in the exposure and dissemination

21   of the Personal Information of approximately 52.5 million Google+ users—an approximate

22   increase of 10,400% of effected Google+ users.

23           38.      The Second Data Leak involved names, email addresses, occupations, ages,

24   and other Personal Information, and was exposed to unauthorized third parties, despite users

25   setting their accounts to private and explicitly denying Defendants the permission to share

26   that Personal Information with unauthorized third parties.20

27   18
        Id.
     19
        Statton and Brandom, supra, n.16
28   20
        Statton and Brandom, supra n.16

                                                     7
                                     First Amended Class Action Complaint
             Case 5:18-cv-06164-EJD Document 26 Filed 12/11/18 Page 10 of 31




1    D.         Personal Information is Very Valuable on the Black Market

2               39.      The types of information compromised in the 2018 Data Leaks are highly

3    valuable to identity thieves. The names, email addresses, occupation, birthdates, gender,

4    nicknames, and other valuable Personal Information can all be used to gain access to a

5    variety of existing accounts and websites.

6               40.      Identity thieves can also use the Personal Information to harm Plaintiffs and

7    Class members through embarrassment, blackmail, or harassment in person or online, or to

8    commit other types of fraud including obtaining ID cards or driver’s licenses, fraudulently

9    obtaining tax returns and refunds, and obtaining government benefits. A Presidential Report

10   on identity theft from 2008 states that:

11              In addition to the losses that result when identity thieves fraudulently open
                accounts or misuse existing accounts, . . . individual victims often suffer
12
                indirect financial costs, including the costs incurred in both civil litigation
13              initiated by creditors and in overcoming the many obstacles they face in
                obtaining or retaining credit. Victims of non-financial identity theft, for
14              example, health-related or criminal record fraud, face other types of harm
                and frustration.
15
                In addition to out-of-pocket expenses that can reach thousands of dollars
16
                for the victims of new account identity theft, and the emotional toll
17              identity theft can take, some victims have to spend what can be a
                considerable amount of time to repair the damage caused by the identity
18              thieves. Victims of new account identity theft, for example, must correct
                fraudulent information in their credit reports and monitor their reports for
19              future inaccuracies, close existing bank accounts and open new ones, and
                dispute charges with individual creditors.21
20

21              41.      To put it into context, as demonstrated in the chart below, the 2013 Norton

22   Report, based on one of the largest consumer cybercrime studies ever conducted, estimated
23   that the global price tag of cybercrime was around $113 billion at that time, with the average
24
     cost per victim being $298 dollars.
25

26

27   21
           The President’s Identity Theft Task Force, Combating Identity Theft: A Strategic Plan, Federal Trade
          Commission,        11        (April      2007),       http://www.ftc.gov/sites/default/files/documents/reports/
28        combating-identity-theft-strategic-plan/strategicplan.pdf.

                                                        8
                                        First Amended Class Action Complaint
             Case 5:18-cv-06164-EJD Document 26 Filed 12/11/18 Page 11 of 31




1

2

3

4

5

6

7

8

9

10
                42.     The problems associated with identity theft are exacerbated by the fact that

11   many identity thieves will wait years before attempting to use the Personal Information they

12   have obtained. Indeed, in order to protect themselves, Class members will need to remain
13
     vigilant against unauthorized data use for years and decades to come.
14
                43.     Once stolen, Personal Information can be used in a number of different ways.
15
     One of the most common is that it is offered for sale on the “dark web,” a heavily encrypted
16
     part of the Internet that makes it difficult for authorities to detect the location or owners of a
17

18   website. The dark web is not indexed by normal search engines such as Google and is only

19   accessible using a Tor browser (or similar tool), which aims to conceal users’ identities and

20   online activity. The dark web is notorious for hosting marketplaces selling illegal items such
21
     as weapons, drugs, and Personal Information.22 Websites appear and disappear quickly,
22
     making it a very dynamic environment.
23
                44.     Once someone buys Personal Information, it is then used to gain access to
24
     different areas of the victim’s digital life, including bank accounts, social media, and credit
25

26

27
     22
          Brian Hamrick, The dark web: A trip into the underbelly of the internet, WLWT News (Feb. 9, 2017 8:51
28        PM), http://www.wlwt.com/article/the-dark-web-a-trip-into-the-underbelly-of-the-internet/8698419.

                                                      9
                                      First Amended Class Action Complaint
          Case 5:18-cv-06164-EJD Document 26 Filed 12/11/18 Page 12 of 31



     card details. During that process, other sensitive data may be harvested from the victim’s
1
     accounts, as well as from those belonging to family, friends, and colleagues.
2

3                                CLASS ACTION ALLEGATIONS

4           45.     Pursuant to Rule 23(b)(2), (b)(3) and (c)(4) of the Federal Rules of Civil
5    Procedure, Plaintiffs, individually and on behalf of all others similarly situated, bring this
6
     lawsuit on behalf of themselves and as a class action on behalf of the following classes:
7
     A.     The United States Class
8
                    All persons in the United States who registered for Google+
9                   accounts and whose Personal Information was accessed,
                    compromised, or obtained from Google by third party applications
10
                    without authorization or in excess of authorization as a result of the
11                  2018 Data Leaks.

12          46.     In addition, Plaintiff Matic brings this action on behalf of a California
13   subclass defined as:
14
                    All persons in California who registered for Google accounts and
15                  whose Personal Information was accessed, compromised, or
                    obtained from Google by third party applications without
16                  authorization or in excess of authorization as a result of the 2018
                    Data Leaks.
17
            47.     Excluded from the Class are Defendants and any entities in which any
18

19   Defendant or its subsidiaries or affiliates have a controlling interest, and Defendants’

20   officers, agents, and employees. Also excluded from the Class are any judge assigned to this
21   action, members of the judge’s staff, and any member of the judge’s immediate family.
22
            48.     Numerosity: The members of each Class are so numerous that joinder of all
23
     members of any Class would be impracticable. Defendants have indicated that at least
24
     500,000 people had their Google+ accounts compromised as a result of the First Data Leak,
25

26
     and as many as 52,500,000 people had their Google+ accounts compromised as a result of

27   the Second Data Leak. The identity of these Google+ users can be determined through

28   records and documents maintained by Defendants.

                                                10
                                First Amended Class Action Complaint
         Case 5:18-cv-06164-EJD Document 26 Filed 12/11/18 Page 13 of 31



            49.      Commonality and Predominance: This action involves common questions
1
     of law or fact, which predominate over any questions affecting individual Class members,
2

3    including:

4
                     i.   Whether Defendants represented to the Class that it would safeguard
5
                          Class members’ Personal Information;
6
                    ii.   Whether Defendants owed a legal duty to Plaintiffs and the Class to
7
                          exercise due care in collecting, storing, and safeguarding their Personal
8
                          Information;
9
                   iii.   Whether Defendants breached a legal duty to Plaintiffs and the Class to
10
                          exercise due care in collecting, storing, and safeguarding their Personal
11
                          Information;
12
                   iv.    Whether third parties improperly obtained Plaintiffs’ and Class members’
13
                          Personal Information without authorization or in excess of any
14
                          authorization;
15
                    v.    Whether Defendants were aware of other third parties’ collection of
16
                          Plaintiffs’    and   Class   members’    Personal   Information   without
17
                          authorization or in excess of any authorization;
18
                   vi.    Whether Defendants knew about the First Data Leak before it was
19
                          announced to the public and Defendants failed to timely notify the public
20
                          of the First Data Leak;
21
                  vii.    Whether Defendants knew about the Second Data Leak before it was
22
                          announced to the public and Defendants failed to timely notify the public
23
                          of the Second Data Leak;
24
                  viii.   Whether Defendants’ conduct violated Cal. Civ. Code § 1750, et seq.;
25
                   ix.    Whether Defendants’ conduct was an unlawful or unfair business practice
26
                          under Cal. Bus. & Prof. Code § 17200, et seq.;
27

28

                                                  11
                                  First Amended Class Action Complaint
          Case 5:18-cv-06164-EJD Document 26 Filed 12/11/18 Page 14 of 31




1                      x.   Whether Defendants’ conduct violated the Consumer Records Act, Cal.

2                           Civ. Code § 1798.80 et seq.;

3                   xi.     Whether Defendants’ conduct violated § 5 of the Federal Trade

4                           Commission Act, 15 U.S.C. § 45, et seq.,

5                  xii.     Whether Plaintiffs and the Class are entitled to equitable relief, including,

6                           but not limited to, injunctive relief and restitution; and

7                  xiii.    Whether Plaintiffs and the other Class members are entitled to actual,

8                           statutory, or other forms of damages, and other monetary relief.

9            50.       Defendants engaged in a common course of conduct giving rise to the legal
10
     rights sought to be enforced by Plaintiffs individually and on behalf of the members of the
11
     class. Similar or identical statutory and common law violations, business practices, and
12
     injuries are involved. Individual questions, if any, pale by comparison, in both quantity and
13

14
     quality, to the numerous common questions that dominate this action.

15           51.       Typicality: Plaintiffs’ claims are typical of the claims of the other members of

16   their respective classes because, among other things, Plaintiffs and the other Class members
17
     were injured through the substantially uniform misconduct by Defendants. Plaintiffs are
18
     advancing the same claims and legal theories on behalf of themselves and all other Class
19
     members, and there are no defenses that are unique to Plaintiffs. The claims of Plaintiffs and
20
     those of other Class members arise from the same operative facts and are based on the same
21

22   legal theories.

23           52.       Adequacy of Representation: Plaintiffs are adequate representatives of the

24   classes because their interests do not conflict with the interests of the other Class members
25
     they seek to represent; they have retained counsel competent and experienced in complex
26
     class action litigation and Plaintiffs will prosecute this action vigorously. The Class
27
     members’ interests will be fairly and adequately protected by Plaintiffs and their counsel.
28

                                                    12
                                    First Amended Class Action Complaint
          Case 5:18-cv-06164-EJD Document 26 Filed 12/11/18 Page 15 of 31



            53.      Superiority: A class action is superior to any other available means for the
1
     fair and efficient adjudication of this controversy, and no unusual difficulties are likely to be
2

3    encountered in the management of this matter as a class action. The damages, harm, or other

4    financial detriment suffered individually by Plaintiffs and the other members of their
5    respective classes are relatively small compared to the burden and expense that would be
6
     required to litigate their claims on an individual basis against Defendants, making it
7
     impracticable for Class members to individually seek redress for Defendants’ wrongful
8
     conduct. Even if Class members could afford individual litigation, the court system could
9

10
     not. Individualized litigation would create a potential for inconsistent or contradictory

11   judgments, and increase the delay and expense to all parties and the court system. By

12   contrast, the class action device presents far fewer management difficulties and provides the
13
     benefits of single adjudication, economies of scale, and comprehensive supervision by a
14
     single court.
15
            54.      Further, Defendants has acted or refused to act on grounds generally
16
     applicable to the Class and, accordingly, final injunctive or corresponding declaratory relief
17

18   with regard to the members of the Class as a whole is appropriate under Rule 23(b)(2) of the

19   Federal Rules of Civil Procedure.

20          55.      Likewise, particular issues under Rule 23(c)(4) are appropriate for
21
     certification because such claims present only particular, common issues, the resolution of
22
     which would advance the disposition of this matter and the parties’ interests therein. Such
23
     particular issues include, but are not limited to:
24
            a.       Whether Class members’ Personal Information was improperly obtained by
25

26                   third parties;

27

28

                                                  13
                                  First Amended Class Action Complaint
     Case 5:18-cv-06164-EJD Document 26 Filed 12/11/18 Page 16 of 31



       b.    Whether (and when) Defendants knew about any security vulnerabilities that
1
             led to the First Data Leak before they were announced to the public and
2

3            whether Defendants failed to timely notify the public of those vulnerabilities

4            and the First Data Leak;
5      c.    Whether (and when) Defendants knew about any security vulnerabilities that
6
             led to the Second Data Leak before they were announced to the public and
7
             whether Defendants failed to timely notify the public of those vulnerabilities
8
             and the Second Data Leak;
9

10
       d.    Whether Defendants’ conduct was an unlawful or unfair business practice

11           under Cal. Bus. & Prof. Code § 17200, et seq.;

12     e.    Whether Defendants’ representations that it would secure and protect the
13
             Personal Information of Plaintiffs and members of the classes were facts that
14
             reasonable persons could be expected to rely upon when deciding whether to
15
             use Defendants’ services;
16
       f.    Whether Defendants misrepresented the safety of its many systems and
17

18           services, specifically the security thereof, and its ability to safely store

19           Plaintiffs’ and Class members’ Personal Information;

20     g.    Whether Defendants concealed crucial information about their inadequate data
21
             security measures from Plaintiffs and the Class;
22
       h.    Whether Defendants failed to comply with their own policies and applicable
23
             laws, regulations, and industry standards relating to data security;
24
       i.    Whether Defendants knew or should have known that they did not employ
25

26           reasonable measures to keep Plaintiffs’ and Class members’ Personal

27

28

                                         14
                         First Amended Class Action Complaint
     Case 5:18-cv-06164-EJD Document 26 Filed 12/11/18 Page 17 of 31



             Information secure and prevent the unauthorized disclosure of that
1
             information;
2

3      j.    Whether Defendants failed to “implement and maintain reasonable security

4            procedures and practices” for Plaintiffs’ and Class members’ Personal
5            Information in violation of California Civil Code section 1798.81.5,
6
             subdivision (b) and Section 5 of the FTC Act;
7
       k.    Whether Defendants failed to provide timely notice of the First Data Leak in
8
             violation of California Civil Code § 1798.82;
9

10
       l.    Whether Defendants failed to provide timely notice of the Second Data Leak

11           in violation of California Civil Code § 1798.82;

12     m.    Whether Defendants’ conduct violated Cal. Bus. & Prof. Code § 22575, et
13
             seq.;
14
       n.    Whether Defendants owed a duty to Plaintiffs and the Class to safeguard their
15
             Personal Information and to implement adequate data security measures;
16
       o.    Whether Defendants breached that duty;
17

18     p.    Whether Defendants failed to adhere to its posted privacy policy concerning

19           the care it would take to safeguard Plaintiffs’ and Class members’ Personal

20           Information in violation of California Business and Professions Code § 22576;
21
       q.    Whether Defendants negligently and materially failed to adhere to its posted
22
             privacy policy with respect to the extent of its disclosure of users’ data, in
23
             violation of California Business and Professions Code § 22576;
24
       r.    Whether such representations were false with regard to storing and
25

26           safeguarding Class members’ Personal Information; and

27

28

                                         15
                         First Amended Class Action Complaint
         Case 5:18-cv-06164-EJD Document 26 Filed 12/11/18 Page 18 of 31



            s.      Whether such representations were material with regard to storing and
1
                    safeguarding Class members’ Personal Information.
2

3                     CLAIMS ALLEGED ON BEHALF OF ALL CLASSES

4                                      First Claim for Relief
         Violation of California’s Unfair Competition Law (“UCL”) – Unlawful Business
5                        Practice (Cal. Bus. & Prof. Code § 17200, et seq.)
6
            56.     Plaintiffs repeat, reallege, and incorporate by reference the allegations
7
     contained in paragraphs 1 through 55 as though fully stated herein.
8
            57.     By reason of the conduct alleged herein, Defendants engaged in unlawful
9

10
     practices within the meaning of the UCL. The conduct alleged herein is a “business practice”

11   within the meaning of the UCL.

12          58.     Google represented that it would not disclose Google+ users’ Personal
13
     Information without consent and/or notice. Google further represented that it would utilize
14
     sufficient data security protocols and mechanisms to protect Google+ users’ Personal
15
     Information.
16
            59.     Defendants failed to abide by these representations. Defendants did not
17

18   prevent improper disclosure of Plaintiffs’ and the Class’s Personal Information.

19          60.     Defendants stored the Personal Information of Plaintiffs and members of their

20   respective Classes in Defendants’ electronic and consumer information databases.
21
     Defendants falsely represented to Plaintiffs and members of the Classes that the Personal
22
     Information databases were secure and that class members’ Personal Information would
23
     remain private. Defendants knew or should have known it did not employ reasonable,
24
     industry standard, and appropriate security measures that complied “with federal regulations”
25

26   and that would have kept Plaintiffs’ and the other Class members’ Personal Information

27

28

                                                16
                                First Amended Class Action Complaint
         Case 5:18-cv-06164-EJD Document 26 Filed 12/11/18 Page 19 of 31



     secure and prevented the loss or misuse of Plaintiffs’ and the other class members’ Personal
1
     Information.
2

3           61.     Even without these misrepresentations, Plaintiffs and Class members were

4    entitled to assume, and did assume Defendants would take appropriate measures to keep their
5    Personal Information safe. Defendants did not disclose at any time that Plaintiffs’ Personal
6
     Information was accessible to third party application vendors because Defendants’ data
7
     security measures were inadequate, and Defendants was the only one in possession of that
8
     material information, which they had a duty to disclose. Defendants violated the UCL by
9

10
     misrepresenting, both by affirmative conduct and by omission, the security of its many

11   systems and services, and its ability to honor the disclosure authorizations established by

12   Plaintiffs and Class members for their Personal Information.
13
            62.     Defendants also violated the UCL by failing to implement reasonable and
14
     appropriate security measures or follow industry standards for data security, and failing to
15
     comply with its own posted privacy policies. If Defendants had complied with these legal
16
     requirements, Plaintiffs and the other Class members would not have suffered the damages
17

18   described herein.

19          63.     Defendants’ acts, omissions, and misrepresentations as alleged herein were

20   unlawful and in violation of, inter alia, Cal. Civ. Code § 1798.81.5(b), Section 5(a) of the
21
     Federal Trade Commission Act, 15 U.S.C. § 45(a), Cal. Bus. & Prof. Code § 22576 (as a
22
     result of Google failing to comply with its own posted privacy policies).
23
            64.     Plaintiffs and the Class members suffered injury in fact and lost money or
24
     property as the result of Defendants’ unlawful business practices. In particular, Plaintiffs’ and
25

26   Class members’ Personal Information was taken and is in the hands of those who will use it

27

28

                                                 17
                                 First Amended Class Action Complaint
         Case 5:18-cv-06164-EJD Document 26 Filed 12/11/18 Page 20 of 31



     for their own advantage, or is being sold for value, making it clear that information is of
1
     tangible value.
2

3           65.        As a result of Defendants’ unlawful business practices, violations of the UCL,

4    Plaintiffs and the Class members are entitled to restitution, disgorgement of wrongfully
5    obtained profits and injunctive relief.
6
                                      Second Claim for Relief
7     Violation of California’s Unfair Competition Law (“UCL”) – Unfair Business Practice
                              (Cal. Bus. & Prof. Code § 17200, et seq.)
8
            66.        Plaintiffs repeat, reallege, and incorporate by reference the allegations
9

10
     contained in paragraphs 1 through 55 as though fully stated herein.

11          67.        By reason of the conduct alleged herein, Defendants engaged in unfair

12   “business practices” within the meaning of the UCL.
13
            68.        Defendants stored the Personal Information of Plaintiffs and members of their
14
     respective Classes in their electronic and consumer information databases. Defendants
15
     represented to Plaintiffs and members of the classes that its Personal Information databases
16
     were secure and that class members’ Personal Information would remain private and be
17

18   disclosed only with expressed authorization. Defendants engaged in unfair acts and business

19   practices by representing that would require expressed consent and authorization prior to

20   disclosure of Personal Information to third parties.
21
            69.        Even without these misrepresentations, Plaintiffs and Class members were
22
     entitled to, and did, assume Defendants would take appropriate measures to keep their
23
     Personal Information safe. Defendants did not disclose at any time that Plaintiffs’ Personal
24
     Information was vulnerable to unauthorized disclosure because Defendants’ data security
25

26   measures were inadequate, and Defendants were in sole possession of that material

27   information, which they had a duty to disclose.
28

                                                   18
                                   First Amended Class Action Complaint
          Case 5:18-cv-06164-EJD Document 26 Filed 12/11/18 Page 21 of 31



            70.     Defendants knew or should have known it did not employ reasonable
1
     measures that would have kept Plaintiffs’ and the other Class members’ Personal Information
2

3    secure from unauthorized disclosure.

4           71.     Defendants engaged in unfair acts and business practices by representing that
5    they would not disclose this Personal Information without authorization, and/or by obtaining
6
     that Personal Information without authorization. Defendants also violated its commitment to
7
     maintain the confidentiality and security of the Personal Information of Plaintiffs and their
8
     respective Classes, and failed to comply with its own policies and applicable laws,
9

10
     regulations, and industry standards relating to data security.

11          72.     Defendant engaged in unfair business practices under the “balancing

12   test.” The harm caused by Defendants’ actions and omissions, as described in detail above,
13
     greatly outweigh any perceived utility. Indeed, Defendants’ failure to follow basic data
14
     security protocols and misrepresentations to consumers about Defendants’ data security
15
     cannot be said to have had any utility at all.
16
            73.     Defendant engaged in unfair business practices under the “tethering
17

18   test.” Defendants’ actions and omissions, as described in detail above, violated fundamental

19   public policies expressed by the California Legislature. See, e.g., Cal. Civ. Code § 1798.1

20   (“The Legislature declares that ... all individuals have a right of privacy in information
21
     pertaining to them.... The increasing use of computers ... has greatly magnified the potential
22
     risk to individual privacy that can occur from the maintenance of Personal Information.”);
23
     Cal. Civ. Code § 1798.81.5(a) (“It is the intent of the Legislature to ensure that Personal
24
     Information about California residents is protected.”); Cal. Bus. & Prof. Code § 22578 (“It is
25

26   the intent of the Legislature that this chapter [including the Online Privacy Protection Act] is

27   a matter of statewide concern.”) Defendants’ acts and omissions, and the injuries caused by
28

                                                  19
                                  First Amended Class Action Complaint
         Case 5:18-cv-06164-EJD Document 26 Filed 12/11/18 Page 22 of 31



     them are thus “comparable to or the same as a violation of the law …” Cel-Tech
1
     Communications, Inc. v. Los Angeles Cellular Telephone Co. (1999) 20 Cal.4th 163, 187.
2

3           74.    Defendant engaged in unfair business practices under the “FTC test.”

4    The harm caused by Defendants’ actions and omissions, as described in detail above, is
5    substantial in that it affects approximately 53 million Class members and has caused those
6
     persons to suffer actual harms. Such harms include a substantial risk of identity theft,
7
     disclosure of Class members’ Personal Information to third parties without their consent,
8
     diminution in value of their Personal Information, consequential out of pocket losses for
9

10
     procuring credit freeze or protection services, identity theft monitoring, and other expenses

11   relating to identity theft losses or protective measures. This harm continues given the fact

12   that Class members’ Personal Information remains in Defendants’ possession, without
13
     adequate protection, and is also in the hands of those who obtained it without their consent.
14
     Defendants’ actions and omissions violated, inter alia, Section 5(a) of the Federal Trade
15
     Commission Act, 15 U.S.C. § 45. See, e.g., F.T.C. v. Wyndham Worldwide Corp., 10 F.
16
     Supp. 3d 602, 613 (D.N.J. 2014), aff'd, 799 F.3d 236 (3d Cir. 2015); In re LabMD, Inc., FTC
17

18   Docket No. 9357, FTC File No. 102-3099 (July 28, 2016) (failure to employ reasonable and

19   appropriate measures to secure Personal Information collected violated § 5(a) of FTC Act);

20   In re BJ’s Wholesale Club, Inc., FTC Docket No. C-4148, FTC File No. 042-3160 (Sept. 20,
21
     2005) (same); In re CardSystems Solutions, Inc., FTC Docket No. C-4168, FTC File No.
22
     052-3148 (Sept. 5, 2006) (same); see also United States v. ChoicePoint, Inc., Civil Action
23
     No. 1:06-cv-0198-JTC (N.D. Ga. Oct. 14, 2009) (“failure to establish and implement, and
24
     thereafter maintain, a comprehensive information security program that is reasonably
25

26   designed to protect the security. confidentiality, and integrity of Personal Information

27   collected from or about consumers” violates § 5(a) of FTC Act); 15 U.S.C. § 45(n) (defining
28

                                                20
                                First Amended Class Action Complaint
          Case 5:18-cv-06164-EJD Document 26 Filed 12/11/18 Page 23 of 31



     “unfair acts or practices” as those that “cause[] or [are] likely to cause substantial injury to
1
     consumers which [are] not reasonably avoidable by consumers themselves and not
2

3    outweighed by countervailing benefits to consumers or to competition.”).

4           75.     Plaintiffs and the Class members suffered injury in fact and lost money or
5    property as the result of Defendants’ unfair business practices. In addition, their Personal
6
     Information was taken and is in the hands of those who will use it for their own advantage, or
7
     is being sold for value, making it clear that the hacked information is of tangible value.
8
            76.     As a result of Defendants’ unfair business practices, violations of the UCL,
9

10
     Plaintiffs and the Class members are entitled to restitution, disgorgement of wrongfully

11   obtained profits, and injunctive relief.

12                                       Third Claim for Relief
                                              Negligence
13

14          77.     Plaintiffs repeat, reallege, and incorporate by reference the allegations

15   contained in paragraphs 1 through 55 as though fully stated herein.

16          78.     Defendants owed a duty to Plaintiffs and the Class to exercise reasonable care
17
     in safeguarding and protecting their Personal Information and keeping it from being
18
     compromised, lost, stolen, misused, and or/disclosed to unauthorized parties.
19
            79.     Defendants knew that the Personal Information of Plaintiffs and the Class was
20
     personal and sensitive information that is valuable to identity thieves and other criminals.
21

22   Defendants also knew of the serious harms that could happen if the Personal Information of

23   Plaintiffs and the Class was wrongfully disclosed, that disclosure was not fixed, or Plaintiffs
24   and the Class were not told about the disclosure in a timely manner.
25
            80.     By being entrusted by Plaintiffs and the Class to safeguard their Personal
26
     Information, Defendants had a special relationship with Plaintiffs and the Class. Plaintiffs
27
     and the Class signed up for Defendants’ services and agreed to provide their Personal
28

                                                  21
                                  First Amended Class Action Complaint
         Case 5:18-cv-06164-EJD Document 26 Filed 12/11/18 Page 24 of 31



     Information with the understanding that Defendants would take appropriate measures to
1
     protect it, and would inform Plaintiffs and the Class of any breaches or other security
2

3    concerns that might call for action by Plaintiffs and the Class. But, Defendants did not.

4    Defendants not only knew their data security was inadequate, Defendants also knew they did
5    not have the tools to detect and document intrusions or exfiltration of Personal Information.
6
            81.     Defendants breached their duty to exercise reasonable care in safeguarding
7
     and protecting Plaintiffs’ and the Class members’ Personal Information by failing to adopt,
8
     implement, and maintain adequate security measures to safeguard that information and
9

10
     prevent unauthorized disclosure of Plaintiffs’ and the other Class members’ Personal

11   Information.

12          82.     Defendants also breached their duty to timely disclose that Plaintiffs’ and the
13
     other class members’ Personal Information had been, or was reasonably believed to have
14
     been, improperly obtained.
15
            83.     But for Defendants’ wrongful and negligent breach of their duties owed to
16
     Plaintiffs and the Class, their Personal Information would not have been compromised,
17

18   stolen, and viewed by unauthorized persons.

19          84.     Defendants’ negligence was a direct and legal cause of the theft of the

20   Personal Information of Plaintiffs and the Class and all resulting damages.
21
            85.     The injury and harm suffered by Plaintiffs and the Class members was the
22
     reasonably foreseeable result of Defendants’ failure to exercise reasonable care in
23
     safeguarding and protecting Plaintiffs’ and the other class members’ Personal Information.
24
     Defendants knew their systems and technologies for processing and securing the Personal
25

26   Information of Plaintiffs and the Class had numerous security vulnerabilities.

27

28

                                                  22
                                  First Amended Class Action Complaint
          Case 5:18-cv-06164-EJD Document 26 Filed 12/11/18 Page 25 of 31



             86.     As a result of this misconduct by Defendants, the Personal Information of
1
     Plaintiffs and the Class were compromised, placing them at a greater risk of identity theft and
2

3    subjecting them to identity theft, and their Personal Information was disclosed to third parties

4    without their consent.
5                                       Fourth Claim for Relief
6
                                          Invasion of Privacy
             87.     Plaintiffs repeats, realleges, and incorporates by reference the allegations
7
     contained in paragraphs 1 through 55 as through fully stated herein.
8
             88.     Google’s terms and conditions designate California law as the sole applicable
9
     law governing the relationship between Google and its users.
10
             89.     The California Constitution expressly provides for a right to privacy. Cal.
11
     Const. Art. I, Sec. 1.
12
             90.     Google’s terms of use for all times relevant to this matter provided that users’
13
     Personal Information would not be released to third parties without express consent.
14
             91.     Absent their express consent, Plaintiffs and the Class members used Google+
15
     under the impression that Personal Information was safeguarded and would not be provided
16
     to or stolen by third parties.
17
             92.     Plaintiffs and the Class members had an interest in the protection and non-
18
     dissemination of the Personal Information that Defendants electronically stored, including
19
     the right not to have that Personal Information stolen and used for profit.
20
             93.     Absent the express consent of Google+ users, Defendants intentionally
21
     intruded on Plaintiffs’ and the Class members’ private life, seclusion, and solitude, protected
22
     under the California constitution as well as common law.
23
             94.     Defendants’ wrongful conduct constitutes breach of the social norms
24
     underpinning the constitutionally-protected right to privacy.
25
             95.     Defendants’ wrongful conduct harmed Plaintiffs and the Class members.
26

27

28

                                                  23
                                  First Amended Class Action Complaint
         Case 5:18-cv-06164-EJD Document 26 Filed 12/11/18 Page 26 of 31




1           96.     As a direct and proximate result of Defendants wrongful conduct, Plaintiffs

2    and the Class members have suffered injury and are entitled to appropriate relief, including

3    injunctive relief and damages.
                                         Fifth Claim for Relief
4                                        Breach of Confidence
5           97.     Plaintiffs repeat, reallege, and incorporate by reference the allegations
6    contained in paragraphs 1 through 55 as though fully stated herein.
7           98.     This claim is asserted against Defendants for breach of confidence concerning
8    the Personal Information Plaintiffs and Class members provided to Defendants in confidence.
9           99.     At all times during Plaintiffs’ and Class members’ interactions with
10   Defendants, Defendants were fully aware of the confidential nature of the Personal
11   Information that Plaintiffs and Class members shared with Defendants.
12          100.    As alleged herein and above, Defendants’ relationships with Plaintiffs and
13   Class members were governed by the terms and expectations that Plaintiffs’ and Class
14   members’ Personal Information would be collected, stored, and protected in confidence, and
15   not disclosed to unauthorized third parties.
16          101.    Plaintiffs and Class members provided their respective Personal Information
17   to Defendants with the explicit and implicit understanding that Defendants would protect and
18   not permit the Personal Information to be disseminated to any unauthorized third parties.
19          102.    Defendant voluntarily received in confidence Plaintiffs’ and Class members’
20   Personal Information with the understanding that the Personal Information would not be
21   disclosed or disseminated to the public or any unauthorized third parties.
22          103.    Due to Defendants’ failure to prevent, detect, and stop the 2018 Data Leaks
23   from occurring, Plaintiffs’ and Class members’ Personal Information was disclosed and
24   misappropriated to unauthorized third parties beyond Plaintiffs’ and all Class members’
25   confidence and without their express permission.
26          104.    As a direct and proximate cause of Defendants’ actions and inactions,
27   Plaintiffs and Class members have suffered damages.
28

                                                 24
                                 First Amended Class Action Complaint
         Case 5:18-cv-06164-EJD Document 26 Filed 12/11/18 Page 27 of 31




1           105.    But for Defendants’ disclosure of Personal Information in violation of the

2    parties’ understanding of confidence, their Personal Information would not have been

3    compromised, stolen, and viewed by unauthorized persons. Defendants’ disclosure was a

4    direct and legal cause of the theft of Plaintiffs’ and Class members’ Personal Information, as

5    well as the resulting damages.

6           106.    The injury and harm Plaintiffs and Class members suffered was the

7    reasonably foreseeable result of Defendants’ unauthorized disclosure of Plaintiffs’ and Class

8    members’ Personal Information. Defendants knew its computer systems and technologies for

9    accepting and securing Plaintiffs’ and Class members’ Personal Information had numerous

10   security vulnerabilities, but Defendants continued to collect, store, and maintain Plaintiffs’

11   and Class members’ Personal Information, even after the First Data Leak.

12          107.    As a result of Defendants’ misconduct, Plaintiffs’ and Class members’

13   Personal Information was compromised, placing them at a greater risk of identity theft and

14   subjecting them to identity theft and fraud, and their Personal Information was disclosed to

15   unauthorized third parties without their consent. Plaintiffs and all Class members also

16   suffered diminution in value of their Personal Information in that it is now easily available to

17   hackers on the dark web. Plaintiffs and all Class members have also suffered consequential

18   out of pocket losses for procuring credit freezes or protection services, identity theft

19   monitoring, and other expenses relating to identity theft losses or protective measures.

20         ADDITIONAL CLAIMS ALLEGED ON BEHALF OF THE CALIFORNIA
                               SUBCLASS ONLY
21

22                                     Sixth Claim for Relief
              Violation of California’s Customer Records Act – Inadequate Security
23                                  (Cal. Civ. Code § 1798.81.5)
24          108.    Plaintiff Matic repeats, realleges, and incorporates by reference the allegations
25
     contained in paragraphs 1 through 55 as though fully stated herein.
26
            109.    Plaintiff Matic brings this claim on behalf of the California Subclass.
27

28

                                                 25
                                 First Amended Class Action Complaint
         Case 5:18-cv-06164-EJD Document 26 Filed 12/11/18 Page 28 of 31



            110.    California Civil Code section 1798.80, et seq., known as the “Customer
1
     Records Act” (“CRA”) was enacted to “encourage business that own, license, or maintain
2

3    Personal Information about Californians to provide reasonable security for that information.”

4    Cal. Civ. Code § 1798.81.5(a)(1).
5           111.    Section 1798.81.5, subdivision (b) of the CRA requires any business that
6
     “owns, licenses, or maintains Personal Information about a California resident” to
7
     “implement and maintain reasonable security procedures and practices appropriate to the
8
     nature of the information,” and “to protect the Personal Information from unauthorized
9

10
     access, destruction, use, modification, or disclosure.” Section 1798.81.5, subdivision

11   (d)(1)(B) defines “Personal Information” as including “A username or email address in

12   combination with a password or security question and answer that would permit access to an
13
     online account.” “Personal Information” also includes an individual’s first name or first
14
     initial in combination with a social security number, driver’s license number, account number
15
     or credit or debit card number and access code, medical information, or health insurance
16
     information. Cal. Civ. Code § 1798.82(h).
17

18          112.    Google is a business that owns, licenses, or maintains Personal Information

19   about California residents. As alleged in detail above, Defendants failed to implement and

20   maintain reasonable security procedures and practices appropriate to the nature of the
21
     information, and protect the Personal Information from unauthorized access, destruction, use,
22
     modification, or disclosure, resulting in the 2018 Data Leaks.
23
            113.    As the direct and legal result of Defendants’ violation of section 1798.81.5,
24
     Plaintiff Matic and the members of the California subclass were harmed because their
25

26   Personal Information was compromised, placing them at a greater risk of identity theft and

27   their Personal Information disclosed to third parties without their consent. Plaintiff Matic and
28

                                                 26
                                 First Amended Class Action Complaint
         Case 5:18-cv-06164-EJD Document 26 Filed 12/11/18 Page 29 of 31



     Class members also suffered diminution in value of their Personal Information in that it is
1
     now in the hands of unauthorized third parties who may use that information for their own
2

3    personal and financial gain. The California subclass members are further damaged as their

4    Personal Information remains Defendants’ possession, without adequate protection, and is
5    also in the hands of those who obtained it without their consent.
6
            114.    Plaintiff Matic and the California subclass seek all remedies available under
7
     Cal. Civ. Code § 1798.84, including, but not limited to damages suffered by Plaintiffs and the
8
     other class members as alleged above and equitable relief.
9

10
            115.    Defendants’ misconduct as alleged herein is fraud under Civil Code §

11   3294(c)(3) in that it was deceit or concealment of a material fact known to the Defendants

12   conducted with the intent on the part of Defendants of depriving Plaintiffs and the Class of
13
     “legal rights or otherwise causing injury.” In addition, Defendants’ misconduct as alleged
14
     herein is malice or oppression under Civil Code § 3294(c)(1) and (2) in that it was despicable
15
     conduct carried on by Defendants with a willful and conscious disregard of the rights or
16
     safety of Plaintiffs and the Class and despicable conduct that has subjected Plaintiffs and the
17

18   Class to cruel and unjust hardship in conscious disregard of their rights. As a result, Plaintiffs

19   and the Class are entitled to punitive damages against Defendants under Civil Code §

20   3294(a).
21

22

23

24

25

26

27

28

                                                 27
                                 First Amended Class Action Complaint
          Case 5:18-cv-06164-EJD Document 26 Filed 12/11/18 Page 30 of 31



                                        PRAYER FOR RELIEF
1
             WHEREFORE, Plaintiffs, individually and on behalf of the other Class members,
2

3    respectfully request that this Court enter an Order:

4            (a)    Certifying the United States Class and California Subclass, and appointing
5    Plaintiffs as Class and Subclass Representatives;
6
             (b)    Finding that Defendants’ conduct was negligent, deceptive, unfair, and
7
     unlawful as alleged herein;
8
             (c)    Enjoining Defendants from engaging in further negligent, deceptive, unfair,
9

10
     and unlawful business practices alleged herein;

11           (d)    Awarding Plaintiffs and the Class members actual, compensatory, and

12   consequential damages;
13
             (e)    Awarding Plaintiffs and the Class members statutory damages and penalties,
14
     as allowed by law;
15
             (f)    Awarding Plaintiffs and the Class members restitution and disgorgement;
16
             (g)    Requiring Defendants to provide appropriate credit monitoring services to
17

18   Plaintiffs and the other class members;

19           (h)    Awarding Plaintiffs and the Class members punitive damages;

20           (i)    Awarding Plaintiffs and the Class members pre-judgment and post-judgment
21
     interest;
22
             (j)    Awarding Plaintiffs and the Class members reasonable attorneys’ fees costs
23
     and expenses, and;
24
             (k)    Granting such other relief as the Court deems just and proper.
25

26                                    JURY TRIAL DEMANDED

27

28

                                                   28
                                   First Amended Class Action Complaint
          Case 5:18-cv-06164-EJD Document 26 Filed 12/11/18 Page 31 of 31



                Plaintiffs demand a trial by jury of all claims in this Class Action Complaint so
1
     triable.
2

3    Dated: December 11, 2018                             /s/ John A. Yanchunis
                                                          JOHN A. YANCHUNIS
4

5                                                         Attorney for Plaintiffs

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  29
                                  First Amended Class Action Complaint
